Citation Nr: 1308889	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  06-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to July 2, 2010, and a rating in excess of 40 percent thereafter, for lumbosacral strain with disc disease of L5-S1. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to July 2, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to January 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2009, the Board granted service connection for right lower extremity radiculopathy as secondary to the Veteran's service-connected back disability and remanded the issues of a rating in excess of 20 percent for the Veteran's back disability and a TDIU for further evidentiary development.  

In an a November 2009 rating decision, the RO implemented the Veteran's decision and assigned a rating for right lower extremity radiculopathy of 10 percent, effective March 30, 2009.  The Veteran did not appeal this determination, and it is not before the Board and will not be considered in this decision.

In March 2011, the Board again remanded the issues of a higher rating for the Veteran's back disability and a TDIU.  In the remand, the Board instructed the RO to adjudicate the issue of entitlement to service connection for left lower extremity radiculopathy as secondary to service-connected lumbosacral strain with disc disease of L5-S1 in a separate rating action, and specifically noted that such issue would not be before the Board unless the Veteran appealed the rating action.  

In an August 2012 rating decision, the RO granted service connection for peripheral neuropathy of the left and right lower extremities as secondary to the Veteran's service-connected back disability, each rated 10 percent disabling.  As the Veteran has not appealed these determinations, they are not before the Board and will not be considered in this decision. 

In a December 2010 rating decision, the RO increased the Veteran's rating from 20 to 40 percent disabling, effective July 2, 2010, and in an October 2012 rating decision, the RO granted a TDIU, also effective July 2, 2010.  

Because a disability rating of 40 percent does not represent the maximum rating available for the Veteran's back disability, and because the grants do not cover the entire appeal period pertinent to the Veteran's January 2005 claim for increase and for a TDIU, the propriety of the ratings and a TDIU prior to July 2, 2010, remain issues for appellate review, and the Board has identified the issues as listed on the cover page.  See AB v. Brown, 6 Vet. App. 35 (1993); Hart v. Mansfield, 21 Vet App 505 (2007).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 	

Indications in the record of the overuse of addicted drugs such as morphine based on a detailed review of this extensive record raise the possible issue that a guardian may be needed in the case of the Veteran.  This issue is referred to the RO for appropriate action, if needed.  This issue is not before the Board at this time. 


FINDINGS OF FACT

1.  Prior to July 2, 2010, the Veteran's back disability was manifested by pain with occasional flare-ups aggravated by, and limiting, physical activity such as long periods of sitting, standing, and walking, and lifting, bending, squatting, as well as limitation of motion approximating limitation of forward flexion of the thoracolumbar spine greater than 30 degrees.

2.  Beginning July 2, 2010, the Veteran's back disability has been manifested by pain with occasional flare-ups aggravated by, and limiting, physical activity such as long periods of sitting, standing, and walking, and lifting, bending, squatting, but with limitation of motion approximating forward flexion of the thoracolumbar spine of 30 degrees or less, and guarding and muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait.

3.  Prior to July 2, 2010, the Veteran was not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to July 2, 2010, for lumbosacral strain with disc disease of L5-S1 have not been met.  38 U.S.C.A. § 1155, 5110(g) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, Plate V (2012).

2.  The criteria for a rating in excess of 40 for lumbosacral strain with disc disease of L5-S1 have not been met.  38 U.S.C.A. § 1155, 5110(g) (West 2002); 38 C.F.R.  §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, Plate V (2012).

3.  The criteria for a TDIU prior to July 2, 2010, have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. 505. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2012).  See also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

The diagnostic code criteria pertinent to rating spinal disabilities are codified at 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 through 5243.  Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes), effective from September 26, 2003, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is a period of acute signs and symptoms due to IDS that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for IDS based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than two weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In the Veteran's January 2005 claim, he asserted that he lived in a state of constant pain aggravated by standing long periods, lifting, bending, squatting or flexing, and that there was a pop in his lower back when lying down accompanied by an intense stabbing pain in the lower right-hand side of the back.  He also asserted that he had tried numerous therapies and medications, but that they had had little effect on the pain and only served to make him drowsy, tired, and agitated, and to have social problems.  He further asserted that as a result of his condition, he experienced extreme hardship obtaining and maintaining suitable employment.  

VA and private treatment records beginning in August 2004 reflect treatment for the Veteran's service-connected back disorder.  An August 2004 private treatment record reflects that the Veteran complained of constant low back pain, that lying down made it hurt, and that his pain limited his activities.  He was noted to have been ambulating without difficulty, and his back was noted to have had full range of motion, with pain on flexion; the diagnosis was chronic low back pain with flare.  
An October 2004 VA treatment record reflects that the Veteran complained of a severe flare-up three days before.  It was noted that he had no lumbosacral tenderness at the time, the assessment was chronic low back pain with acute flare, and it was noted that the Veteran would be given Depo Medrol and Toradol injections.  A VA follow-up note three days later reflects that the Veteran ambulated with a normal gait, and still complained of severe back pain.  A December 2004 private evaluation reflects that the Veteran's lumbar flexion was to 32 degrees, extension was to 8 degrees, left lateral flexion was to 21 degrees, and right lateral flexion was to 32 degrees.  

The report of an April 2005 VA examination reflects that the Veteran reported that his back pain was getting worse, that he had constant, moderate pain associated with daily flare-ups after working five hours standing or walking, which usually were severe in severity.  He also claimed three periods of incapacitation in the past 12 months.  On examination, there were no signs of pain or limping with ambulation, and there was mild tenderness to palpation in the lumbosacral area, but no muscle spasm felt.  Flexion was to 80 degrees with mild pain starting at around 70 degrees and ending at 80 degrees.  Extension was to 30 degrees with pain that began at 30 degrees, right and left lateral flexion was to 35 degrees with pain that started and ended at 35 degrees, and rotation was to 40 degrees with mild pain at 40 degrees.  During repetitive flexion, there was no sign of fatigability or change of flexion, and the examiner estimated that, during acute flare-ups, there would be at least 20 percent reduction of the Veteran's flexion, and that, during acute flare-up, the Veteran had some mild functional impairment due to his back condition, but did not have functional impairment between periods of flare-up.  The examiner also estimated that during repetitive use the Veteran was going to have mild functional limitation due to his back condition, manifested mostly by pain and lack of endurance. 

A March 2005 statement from the Veteran reflects his assertion that, due to his disability and its worsening, he was unable to stand for long periods of time, or bend, squat, or lift, which was required in his profession of phlebotomy.  He stated that he was uncertain of the exact dates of employment, but that he was forced to quit his job due to inability to perform job-related tasks.  He further stated that he was presently attending classes at a community college attempting to acquire and education that would allow him to work as a counselor, which would not require capacity for physical activity.  

The report of a May 2006 VA examination reflects that the Veteran complained of constant throbbing ache, moderate in intensity, involving the lumbar spine region.  He reported episodes of flare-ups of very severe sharp pain occurring on a daily basis, depending on activities, but stated that this was precipitated by physical activity such as lifting objects more than 20 pounds, prolonged walking, prolonged standing or forward bending, and would last for a few seconds.  He further reported stiffness and weakness in the lower back, using a back brace when driving long distances or with prolonged standing, and using a cane, mainly for balance and support when walking for a long distance about two or three times a day.  It was noted that he was in vocational rehabilitation, taking up social work from 2005 to the present, and that, as a student, he experienced back pain with prolonged sitting and walking, but he denied hospitalization or periods of incapacitation secondary to his lower back condition in the past 12 months.  He denied any effect in performing chores, and reported mild effect while shopping, traveling, bathing, dressing, toileting, and grooming.  On examination, he ambulated with a nonantalgic gait.  There was no evidence of muscle spasm of the back, no tenderness along the paraspinous muscle, and no obvious deformity in the curvature of the spine.  Forward flexion was to 80 degrees with pain starting at 60 and no further limitation with repetition.  Extension was to 30 degrees with pain starting at 20 degrees and no limitation with repetition.  Lateral right and left flexion and left and right lateral rotation was to 30 degrees.  It was noted that, during acute flare-ups, the examining physician opined that there was probably limitation of flexion at 70 degrees secondary to pain, and that there was a mild functional impairment secondary to the Veteran's low back condition during acute flare-ups.  

In his February 2008 substantive appeal, the Veteran stated that he could not hold gainful employment because no one would hire him when his disability was discussed, due to insurance concerns.  

A July 2009 VA mental health note reflects that the Veteran reported being in two wrecks in the past three weeks, one on a motor cycle and one in an automobile.  He further reported that he was taking a criminal justice class, and wanted to be a social worker.  

In a November 2009 statement, the Veteran reported that he last worked full time in March 2004, and that his back disability preventing him for securing or following any substantially gainful occupation.  He asserted that he had been let go from his last job as a phlebotomist because he could not stand long periods.

An August 2009 private treatment record reflects that the Veteran reported low back pain that day after moving furniture and painting that morning, and was assessed with acute lumbar strain.   An October 2009 record reflects that the Veteran had a normal back examination except for abnormal standing flexion, and the diagnosis was low back strain.  A November 2009 private treatment note indicates that the Veteran complained of low back pain, and that he had normal posture, but that range of motion was positive for pain in flexion and extension.  

An April 2010 VA mental health treatment note reflects that the Veteran reported receiving his second injection in the back that morning and was feeling woozy.  He stated that he needed to finish one more class for his bachelor's degree, and then was going on to obtain his master's.

The report of a July 2, 2010, VA examination reflects that the Veteran reported severe flare-ups weekly, lasting for hours, precipitated by sitting for more than 60 minutes or prolonged standing or walking.  He also reported fatigue, decreased motion, stiffness, weakness, spasm, and spine pain that was moderate, daily and constant.  His posture was normal and symmetrical, gait was normal, and there were no abnormal spinal curvatures, spasm, atrophy, or guarding noted.  There was noted to be pain with motion and tenderness.  Active motion was flexion to 30 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, left lateral rotation to 15 degrees, and right lateral flexion and rotation to 25 degrees, with objective evidence of pain on active range of motion.  There was also objective evidence of pain following repetitive motion and additional limitations after three repetitions of motion due to pain, with flexion after repetitive motion to 20 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, left lateral rotation to 10 degrees, and right lateral flexion and rotation to 20 degrees.  The effects on occupational activities were noted to be decreased concentration, inappropriate behavior, poor social interactions, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the lower extremity, and pain.  The Veteran's disability was noted to prevent exercise, sports, and recreation, and to have severe effects on shopping, traveling, and driving, and moderate effects on chores, bathing, dressing, toileting, and grooming.  It was noted that the impact of the Veteran's service-connected disability to obtain and maintain employment was moderate to severe for physical jobs, and mild to moderate for sedentary jobs.  

January 2010 to October 2010 private rehabilitation and pain clinic records reflect treatment for diagnoses of lumbar spinal stenosis and lumbar facet dysfunction.  During this period, flexion of the lumbar spine was consistently noted to have been between 75 and 85 degrees.  In October 2010, the Veteran denied bowel or bladder incontinence.  

In a statement dated in November 2010, the Veteran's mother asserted that the Veteran experienced daily back pain, and that his back pain and resulting condition had caused him to use illicit drugs.  She stated that the Veteran lacked to energy to participate in many opportunities, and that no employer hire him due to his inability to perform any type of physically demanding work and insurance liability.  She also stated that the Veteran had had to move in with her and had helped to keep her home in a state of repair, as something needed fixing every day, and that the Veteran assisted her in getting around, participated in the general duties associated with owning a home, and looked after her well-being.  She further asserted that the Veteran was unable to obtain and maintain gainful employment and unable to support himself. 

In a statement dated in November 2010, the Veteran reported that he could not get dressed by himself due to not being able to raise his legs in order or put on slacks or bend low enough to even put on and tie his shoes.

November 2010 private treatment records reflect that the Veteran presented stating that he had left flank pain radiating to the lower back after moving furniture, and that he thought that he had pulled something while he and two other people were lifting a 700-pound sofa.  The Veteran was noted to have had decreased range of motion and acute pain in the lumbar area.

In a statement and photographs submitted by the Veteran in January 2011, the Veteran showed what appeared to be a back brace that wrapped around the Veteran's torso and back, and stated that he could not bend in the contraption, which he wore every day.

The report of a March 2011 VA examination reflects that the Veteran's drugs had had such an effect on him that he had fallen asleep in his car, had to be woken up by a VA employee knocking at his window, and was 30 minutes late to his appointment, and that he fell asleep during the examination session.  It was noted that there was no urinary incontinence or urgency, but that the Veteran reported mild fecal incontinence, and that this was related to his back disability, as when he was on the toilet and started to get up he had pain and some more stool came out, and he carried extra toilet paper with him.  The examiner also reported that there were incapacitating episodes of spine disease, but that incapacitating flare-ups were not occurring as they were held down by his pain medication.  On physical examination, posture and head position were normal, but the muscles of the right side of the lower back had decreased in volume.  His gait was normal, and there were no abnormal spinal curves except for scoliosis.  There was no spasm, atrophy or guarding of the thoracolumbar sacrospinalis, and no pain with motion, but tenderness.  Active flexion was to 80 degrees, extension was to 10 degrees, left and right lateral  flexion were to 20 degrees, and left and right lateral rotation were to 25 degrees.  There was no objective evidence of pain with active range of motion, no objective evidence of pain following repetitive motion, but repetitive motion was unable to be tested, as the Veteran was overmedicated with morphine and unstable on his feet.

The examiner stated that the Veteran's goal was, as he said, to convince the Board of the effects of his pain medication, and why he took so much pain medication, but that if it was assumed that he was playing it straight during the visit, he was very much overmedicated.  The examiner stated that, in her capacity as a pain management specialist, the Veteran was currently taking many times the dose of pain medication that the examiner would propose.  It was noted that range of motion testing was unreliable due to the Veteran's instability on his feet, and that the Veteran had slurred speech and fell asleep for brief intervals during the examination.  The examiner further opined that there were no incapacitating episodes due to intervertebral disc syndrome, and that the Veteran asserted that he was presently in a university graduate school in public administration, and that the medications drowsiness were causing him problems with schooling. 

Private pain clinic records dated from December 2010 to June 2011 reflect treatment for low back pain and abnormal lumbar flexion.  In December 2010 the Veteran was noted to have had no diarrhea.  In December 2010, it was noted that the Veteran had had nausea, vomiting and diarrhea due to a Fentanyl patch he had been given for treatment.  In February 2011, the Veteran reported still having some constipation, but that he had always been constipated.  A March 2011 note reflects that the Veteran kept running out of morphine, and that his bowel movements were within normal limits.  In April 2011 and June 2011, the Veteran was noted to have had no constipation, and no other bowel problems were noted.  In June 2011 it was noted that when the Veteran's provider made it clear that he would not prescribe MS contin or morphine, the Veteran became very upset, offensive, and threatening, and it was noted that he would be released from the pain clinic.  

In March and April 2011, the Veteran's private doctor, K.N., provided a statement that the Veteran had been treated by K.N. since December 2010, and that it was K.N.'s opinion that the Veteran's medical condition, along with the medication prescribed, rendered him incapable to effectively complete course work or sit in class for extended periods of time, and that the Veteran was not supposed to be operating machinery such as an automobile while on present medications.  

The report of a September 2012 VA examination reflects that the Veteran reported constant back pain and flare-ups two to three times a week.  Forward flexion was to 60 degrees, with objective evidence of painful motion at 40 degrees.  Extension was to 20 degrees, with pain beginning at 5 degrees.  Right and left lateral flexion and right lateral rotation were to 25 degrees, with pain beginning at 10 degrees.  Left lateral rotation was to 25 degrees, with pain beginning at 5 degrees.  After three repetitions, flexion was to 55 degrees, extension was to 20 degrees, and right and left lateral flexion and rotation were to 25 degrees.  There was no addional limitation following repetitive use testing, but it was noted that, after repetitive use, the Veteran would have less movement than normal, pain on movement, and interference with sitting, standing, or weight-bearing.  Muscle spasm was noted in the bilateral paraspinous muscle groups, and guarding and muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait was noted.  There was no muscle atrophy.  It was noted that the Veteran did not have neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems.  The examiner stated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, but used a brace and a cane regularly. 

The VA examiner opined that the Veteran's back condition would impact his ability to work due to his problems sitting, standing, or walking more than 10 to 20 minutes due to back pain.  The examiner further stated that the Veteran could engage in sedentary occupations with accommodations, based on back examination and degree of disc involvement seen on MRI, but that more important to his unemployablity was his use of potent pain relieving medication that would cause mental clouding and issues with cognition, and that evaluation by mental health for the unemployablity issue was recommended.  The examiner stated that the Veteran had been sent for chronic pain treatment but continued on narcotic pain medications.


Increased Rating Claims

Considering the pertinent evidence in light of the governing legal authority, the Board finds that prior to July 2, 2010, the Veteran's lumbosacral strain with disc disease of L5-S1 did not warrant a rating greater than 20 percent, and that, since July 2, 2010, such disability has not warranted a rating greater than 40 percent at any time. 

Prior to July 2, 2010, the Veteran's back disability was manifested by pain with occasional flare-ups aggravated by, and limiting, physical activity such as long periods of sitting, standing, and walking, and lifting, bending, and squatting, as well as limitation of motion approximating limitation of forward flexion of the thoracolumbar spine greater than 30 degrees.  The Board finds that such manifestations most closely approximate the criteria for a 20 percent rating under the applicable rating criteria.  

The most limited the Veteran's spine flexion was measured to be during this time period was to 32 degrees in December 2004; in August 2004, the Veteran was noted to have had full range of flexion with pain, and on April 2005 and March 2006 VA examinations, flexion was to 80 degrees, with pain starting at approximately 60 degrees, no additional limitation on repetition, and an assessed additional decrease of flexion during flare-up to between 60 and 70 degrees.  The April 2005 VA examiner also estimated that, during repetitive use, the Veteran was going to have mild functional limitation due to his back condition, manifested mostly by pain and lack of endurance.  The evidence therefore reflects that the Veteran's low back disability more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees than forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Thus, even considering the Veteran's occasional flare-ups that worsened his pain and functional impairment, and any additional functional loss due to weakness, excess fatigability, incoordination, or other such factors, the Board finds that the Veteran's disability has more closely approximated the criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine than the criteria for any higher rating.

Beginning July 2, 2010, the Veteran's back disability has also been manifested by pain and limitation of motion with occasional flare-ups aggravated by, and limiting, physical activity such as long periods of sitting, standing, and walking, and lifting, bending, and squatting, but with limitation of motion approximating forward flexion of the thoracolumbar spine to 30 degrees or less.  Also, as noted during the September 2012 VA examination, the Veteran's back disability later during this period reached the point that he had problems sitting, standing or walking more than 10 to 20 minutes due to back pain, and was productive of muscle spasm in the bilateral paraspinous muscle groups and guarding and muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait.  The Board finds that such manifestations most closely approximate the criteria for a 40 percent rating under the applicable rating criteria.  

The most limited the Veteran's flexion of the spine as been measured during this time period, by far, has been to 30 degrees, with objective evidence of pain, and to 20 degrees with repetitive motion, which was on July 2, 2010, VA examination.   There has never been any findings of ankylosis, inability to move the back, or fixing of the spine in extension or flexion.  The evidence therefore reflects that the Veteran's low back disability has more closely approximated forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, than unfavorable ankylosis of the entire thoracolumbar spine.  Thus, again, even considering the Veteran's flare-ups and additional functional loss due to weakness, excess fatigability, incoordination, or any other such factors, the Board finds that the Veteran's disability has more closely approximated the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine than the criteria for any higher rating during this period.

The Board notes the Veteran's assertions in November 2010 that, due to his disability, he could not get dressed by himself due to not being able to raise his legs in order or put on slacks or bend low enough to even put on and tie his shoes, and the Veteran's January 2011 photographs appearing to show a back brace that wrapped around the Veteran's torso and back, and his statement that he could not bend in the contraption, which he wore every day.  However, the Board notes that, also in November 2011, the Veteran's mother asserted that the Veteran had had to move in with her and had helped to keep her home in a state of repair, as something needed fixing every day, and that the Veteran assisted her in getting around, participating in the general duties associated with owning a home.  The Board also notes the Veteran's November 2010 treatment for injuring his back while he and two other people were lifting a 700 pound sofa.  Thus, to the extent that the Veteran asserts that he was effectively unable to bend his back during this time period, the Board does not find such assertion to be credible.  Moreover, the record does not reflect, and the Veteran has not contended, that his spine has ever been fixed in flexion or extension.  

The Board also notes that, on March 2011 VA examination, the Veteran reported mild fecal incontinence, and that this was related to his back disability, as when he was on the toilet and started to get up had pain, some more stool came out, and he carried extra toilet paper with him.  However, the weight of the evidence of record does not reflect bowel impairment warranting any separate rating.  Initially, the assertion by the Veteran that bowel problems were due to his back disability appears not to have been further substantiated by any medical evidence; a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Furthermore, despite the numerous medical records regarding the Veteran's back disability, such bowel impairment was never mentioned at any other point by the Veteran or any other medical provider.  Rather, private treatment records reflect that in October 2010, the Veteran denied bowel or bladder incontinence, in December 2010, the Veteran noted that he had had nausea, vomiting and diarrhea due to a Fentanyl patch he had been given for treatment, and, in March 2011, the same month as the VA examination, the Veteran reported that his bowel movements were within normal limits.  Also, in April 2011 and June 2011, the Veteran was noted to have had no constipation, and no other bowel problems were noted, and on September 2012 VA examination, it was noted that the Veteran did not have neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems.  Thus, despite the Veteran's reports on March 2011 VA examination, the overwhelming weight of the evidence reflects that the Veteran has not at any time had a bowel problem as the result of his service-connected back disability.  

The Board has also considered the criteria for rating IDS under DC 5243 both prior to and since July 2, 2012.  However, such incapacitating episodes have generally not been noted on examination or by the Veteran and, in any case, the record does not reflect any attacks of IDS, or any periods of acute signs and symptoms due to IDS requiring bed rest and treatment prescribed by a physician, during the entire appeals period.

Neurological manifestations of the Veteran's spine disability, specifically right and left leg radiculopathy, have been noted in the record.  However, as discussed in the introduction above, the Veteran has been granted secondary service connection and separate disability ratings for right lower extremity radiculopathy and peripheral neuropathy of the right and left lower extremities, and such decisions have not been appealed to the Board.  Thus, the Board is not addressing such disabilities in this decision.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The rating codes discussed above specifically pertain to lumbar spine disability.  The Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

Also, this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board recognizes that the Veteran, from the time of his January 2005 claim, has asserted that his pain and inability to stand long periods or lift, bend or squat, has caused him extreme hardship in obtaining and maintaining employment, and that as a result of his limitations he was required to leave his profession of phlebotomy.  The assigned ratings of 20 percent and 40 percent reflect that the Veteran's disability has been productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned ratings.  Prior to July 2, 2012, the Veteran's back disability has been found to have been manifested by pain with occasional flare-ups aggravated by, and limiting, physical activity such as long periods of sitting, standing, and walking, and lifting, bending, and squatting, and limitation of motion approximating limitation of forward flexion of the thoracolumbar spine greater than 30 degrees.  Beginning July 2, 2012, it has been found to be manifested by similar, but more severe, symptoms and limitation of motion approximating forward flexion of the thoracolumbar spine to 30 degrees or less and guarding and muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait.  Such manifestations are reasonably contemplated by the schedular criteria for 20 and 40 percent ratings under the General Rating Formula for Diseases and Injuries of the Spine, which, even considering Deluca, contemplate the Veteran's levels of back disability for those periods.

The Board notes the Veteran's reports that as a result of his limitations he was required to leave his profession of phlebotomy.  To the extent that the Veteran argues that limitations caused by his back disability negatively affected his ability to maintain performance levels at his specific job, given the nature of the job, the Board notes that when the RO or Board evaluates whether the criteria in the rating schedule adequately correspond to the symptomatology and severity of a claimant's disability, § 3.321(b)(1) does not contemplate or require a calculation of the income that may not have been realized because of a service-connected disability.  Thun, 22 Vet. App. at 117.  Rather, it requires an assessment of whether the veteran's schedular disability rating adequately contemplates the average impairment in earning capacity from the veteran's disability.  Id. at 116 (explaining that "given that the average impairment in earning capacity is the standard, within the current rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability," but that "extraschedular consideration cannot be used to undo the approximate nature that results from the rating system based on average impairment of earning capacity authorized by Congress").

The Board also acknowledges that, beginning on in March 2011, the record reflects that the Veteran's medication due to his back disability has been a factor in his impairment in earning capacity, as noted above.  On March 2011 VA examination, the Veteran asserted that he was in a university graduate school in public administration and that the medications and resulting drowsiness were causing him problems with schooling, and it was noted that the Veteran's drugs had had such an effect on him that he had fallen asleep in his car and had to be woken up by a VA employee knocking at his window and was 30 minutes late to his appointment, and that he fell asleep during the examination session and had slurred speech.  Clear indications of overuse of drugs are indicated within this record.     

Also, the March and April 2011 letters from K.N. reflect that the medication prescribed to the Veteran, in part, rendered him incapable to effectively complete course work or sit in class for an extended period of time, and that the Veteran was not supposed to be operating machinery such as an automobile while on present medications.  Furthermore, the September 2012 VA examiner stated that, more important to the Veteran's unemployablity, was his use of potent pain-relieving medication that would cause mental clouding and issues with cognition.

However, the Board nonetheless finds that referral for extraschedular consideration is not warranted.  While the criteria of the General Rating Formula for Diseases and Injuries of the Spine might not explicitly or completely contemplate the Veteran's symptomatology related to his medications, the Board finds that the disability picture presented in the record is adequately contemplated by the rating schedule criteria.  Id. at 118.  In this regard, given the Veteran's rating for spinal disability so severe as to be productive of flexion of less than 30 degrees or ankylosis of the thoracolumbar spine, strong pain medication and effects of such medicine would not be an unusual or exceptional circumstance of such disability.

Also, the record reflects that the Veteran has taken more medication than necessary, specifically at the time of his March 2011 VA examination.  At that time, the Veteran was noted to have been far more drugged than at any other time in the record, fell asleep in his car before his examination, fell asleep during the examination, slurred his speech, and was so unstable that he was unable to perform range of motion tests adequately.  At that time, moreover, the Veteran specifically stated that his goal was to convince the Board of the effects of his pain medication, which was why the examiner speculated he took so much medication at that time, but the examiner found in any case that, in her capacity as a pain management specialist, the Veteran was very much overmedicated and currently taking many times the dose of pain medication that the examiner would propose.  Furthermore, private pain clinic records dated in March 2011 and June 2011 reflect that the Veteran kept running out of morphine, and that when the Veteran's provider made it clear that he would not prescribe MS contin or morphine, the Veteran became very upset, offensive and threatening, and it was noted that he would be released from the pain clinic.      

In short, the record does not reflect that his back disability has caused impairment in earning capacity above what would be average for such disability.  Moreover, the Board notes that since July 2, 2012, a TDIU has been in effect.  See Id. at 117 (extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable).  Therefore, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

TDIU Prior to July 2, 2010

The Veteran asserts that he is entitled to a TDIU prior to July 2, 2012.  During that time, his service-connected disabilities included: lumbosacral strain with disc disease of L5-S1, rated 20 percent disabling; right lower extremity radiculopathy, rated 10 percent disabling, effective March 20, 2009; mood disorder, rated 50 percent disabling, effective February 17, 2010; and recurrent calluses of both feet, rated noncompensable (0 percent disabling).  The Veteran's combined evaluation for compensation was therefore 30 percent prior to February 17, 2010, and 60 percent or higher thereafter.  Each compensably rated disability was awarded as, or secondary to, lumbosacral strain with disc disease of L5-S1.  Thus, beginning, February 17, 2010, the Veteran met the schedular criteria for a TDIU.  

However, the Board finds that a TDIU prior to July 2, 2010, is not warranted in this case.  The Board acknowledges the Veteran's assertions since his January 2005 claim that he experienced extreme hardship obtaining and maintaining suitable employment, and that he left his job in phlebotomy as he was no longer able to perform his duties, due to his service-connected disability, as his could no longer stand for long periods of time, bend, squat, or lift.  The Board also acknowledges the Veteran's February 2008 statement that he could not hold gainful employment because no one would hire him when his disability was discussed, due to insurance concerns; his November 2009 statement that he last worked full time in March 2004, and that his back disability prevented him for securing or following any substantially gainful occupation; and his mother's November 2010 statement that no employer would hire the Veteran due to his inability to perform any type of physically demanding work and insurance liability and that he was unable to obtain and maintain gainful employment or support himself.  The Board further notes the Veteran's November 2010 statement that his disability was so bad that he could not get dressed by himself due to not being able to raise his legs in order or put on slacks or bend low enough to even put on and tie his shoes.

Initially, the Veteran has not submitted any statements from his former employer or any potential employer verifying that he was unable to work or be hired due to his service-connected disability.  Also, prior to July 2, 2010, there is no medical opinion or other such evidence reflecting that the Veteran was unable to obtain or maintain a substantially gainful occupation due to his service-connected disability.  Furthermore, despite the Veteran's assertions of physical inability to perform manual labor due to his back and right leg disability, a July 2009 VA note reflects that he was able to ride a motorcycle, and in November 2010 the Veteran's mother stated that the Veteran helped to keep her home in a state of repair and participated in the general duties associated with owning a home, fixing things every day and assisting her in getting around.  Also, an August 2009 record reflects that the Veteran hurt himself while moving furniture, and a November 2010 record reflects that the Veteran hurt himself while he and two other people were lifting a 700-pound sofa.  Such physical activities are inconsistent with the Veteran's assertions of back and right leg disability so severe that he could not perform labor that required standing, lifting, walking, or bending.  

Moreover, even if the Veteran was incapacitated such that he was unable to perform significantly physical labor prior to July 2, 2012, the record does not reflect that he was unable to secure or follow a substantially gainful occupation consistent with his educational or vocational attainment.  In May 2006, the Veteran reported being a student in the field of social work from 2005 to the present, in July 2009 he reported taking a criminal justice class and wanting to be a social worker, and in April 2010 he reported needing to finish one more class for his bachelor's degree before going on to obtain his master's.  Such evidence reflects that the Veteran was actively pursuing education and aspired to work in a profession by applying that education.  The record does not indicate that the Veteran was unable to be employed; rather, it reflects that he was successfully pursuing education in pursuit of a gainful occupation.  The Veteran's over usage of drugs (beyond that needed to treat his back problem, which appears clear from the examination and treatment records the Board has cited above) such as morphine cannot be used as a basis for find the Veteran disabled. 

The Board notes that the schedular criteria for a TDIU were met on the February 17, 2010, effective date of service connection for the Veteran's mood disorder.  However, between that date and July 2, 2010, the record does not reflect that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Again, in April 2010, the Veteran reported needing to finish just one more class for his bachelor's degree before going on to obtain his master's. 

Accordingly, a rating in excess of 20 percent prior to July 2, 2010, and in excess of 40 percent thereafter, for lumbosacral strain with disc disease of L5-S1, and a TDIU prior to July 2, 2010, is not warranted, and there is no basis for further staged rating of the Veteran's back disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating or an earlier TDIU during this period, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2012); Gilbert, 1 Vet. App. at 53-56.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to increased rating and TDIU claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In the present case, required notice was provided by letter dated in October 2009, which informed the Veteran of all the elements required by Pelegrini II and Dingess/Hartman.  While the October 2009 notice letter was provided subsequent to the initial RO determination in January 2005, after issuance of the letter and opportunity for the Veteran to respond, an October 2012 supplemental statement of the case (SSOC) reflects the most recent readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran's service treatment records, VA medical treatment records, identified private treatment records, letters from the Veteran's private doctor, written statements from the Veteran and his mother, and the Veteran's VA Vocational and Rehabilitation records have been obtained.  Also, the Veteran was provided VA examinations in April 2005, May 2006, July 2010, March 2011, and September 2012.  These examinations and reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who reviewed relevant medical records.  38 C.F.R. § 3.159(c)(4) (2012); Barr v Nicholson, 21 Vet. App. 303 (2007).  

The Board acknowledges that the Veteran reported during an April 2012 VA psychiatric examination and in a July 2012 statement unrelated to the claims on appeal that he had applied for Social Security Administration (SSA) disability benefits and was awaiting a hearing from SSA, and that SSA records are not associated with the claims file.  However, VA has acknowledged the Veteran's unemployablity beginning July 2, 2010, and VA has obtained all medical records, VA and private, identified by the Veteran.  Furthermore, the Veteran specifically indicated in a July 2012 report of contact that all pertinent medical evidence had been received by VA, and requested that all medical requests for records be discontinued.  Under these circumstances, the Board finds that the Veteran has not been prejudiced by the absence in the claims file of any possible SSA records that might exist.

Moreover, the RO has substantially complied with the Board's September 2009 and March 2011 remand instructions.  The RO has obtained current VA treatment records, treatment records identified and authorized by the Veteran, the Veteran's VA Vocational and Rehabilitation folder.  Also, as noted above, the Veteran has been provided adequate VA examinations that, along with the other evidence of record, provided sufficient information to decide the appeal.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

A rating in excess of 20 percent prior to July 2, 2010, and in excess of 40 percent thereafter, for lumbosacral strain with disc disease of L5-S1 is denied. 

A TDIU prior to July 2, 2010, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


